Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 12/30/2020, is a final office action.

Response to Arguments
2.	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
	Applicant states, on pages 12-13 of the remarks filed 12/30/2020, applicant disagrees with the rationale of a simple substitution in the rejection. The examiner disagrees. Armstrong discloses a communication system 250 for receiving RF signals as shown in figure 2. Armstrong inherently discloses the devices of the communication system 250 comprises antennas to receive those RF signals. Figure 2 shows the gateway 212 receives the RF signal 203.1. The antenna that receives these RF signals in gateway 212 is the antenna that will is substituted as stated in the rejection of the claims of the previous office action. The antennas carry out similar functions since both receive and transmit RF signals.
	Applicant states the target device of Armstrong and the target device of Mochizuki are different from one another on page 13 of the remarks. However, the antenna of the gateway receiving the RF signals and the antenna module will receive 
Applicant states there is no motivation to incorporate the teaching of Mochizuki into the system of Armstrong as stated on pages 13-14 of the remarks. The examiner disagrees. As stated in the previous rejection of the claims, the rationale for combining the references is that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the antenna module of Mochizuki into the wireless communication system of Armstrong. The antenna module of Mochizuki carries out similar functions of the antenna in the gateway of Armstrong and can replace the antenna in the gateway of Armstrong. By carrying out this simple substitution, there is an effect that unnecessary radiation can be suppressed and the stable wireless communication can be realized regardless of the installation position of the antenna module of Mochizuki in the location of the gateway antenna (Mochizuki: paragraph 0031).
	Claims 1 and 8 have been amended to recite a manager and to include the specific data content that is received by the manager and gateway. These new limitations are recited in the rejections of the claims below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

3.	Claims 1, 5-8, 12-14, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US 2016/0100437) in view of Mochizuki (JP 2015-061134A) in view of Yoshino et al (US 2012/0002605) further in view of Sasaki et al (JP 2015146562A) and Emori et al (US 2011/0313549). Mochizuki (US 2016/0204824) is provided as a translation of JP 2015-061134A and Sasaki et al (US 2016/0352592) is provided as a translation of JP 2015146562A). These are referenced in the rejection stated below.
	Regarding claim 1, Armstrong discloses a wireless communication system (Figure 2: gateway 212, wired network 240 and wireless field devices 214.1-214.i. Paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i.), comprising:
	At least one wireless field device (Figure 2: wireless field devices 214.1-214.i);
	An external device (Figure 2: any one or more of the Process controller 202, workstation 204, historian 206, asset management and control system 208, legacy process control system  and the elements of the network 211. Paragraph 0029 discloses the wired network 240.);
	An antenna module (Figure 2: gateway 212), which transmits to and receives from the wireless field device a radio signal via a wireless network (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i.) and transmits to and receives from the external device a wired signal (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. The one or more devices on the wired network 240 will be the external device.); the antenna module comprising:
	an antenna configured to transmit to and receive from a wireless device the radio signal (Figure 2 and paragraph 0040: gateway 212 may implement WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. An antenna is inherent to receive RF signals from an external source.);
a circuit configured to convert a signal received from the external device into a radio signal, make the antenna transmit the converted radio signal, and transmit a signal generated by processing the radio signal received by the antenna to the external device (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. The interfaces will allow signals to be received and converted to the proper format for communication from the wired network 240 components to the wireless network components and vice versa.); 
a router configured to relay the signal processed by the circuit and the signal received by the circuit (Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.); and
a gateway configured to communicatively connect the router to the external device via a connector (Figure 2: Gateway 212. Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.);
wherein the circuit comprises 
a transmitter-receiver configured to receive the signal from the external device via a connector, output the signal to the gateway, and transmit a signal, which are output from the gateway, to the external device via the connector; and a radio signal processor configured to convert a signal, which is output from the router, into a radio signal, make the antenna transmit the converted radio signal, and output the signal generated by processing the radio signal received by the antenna to the router (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. Signals traveling through the gateway will be converted from a protocol to the appropriate protocol.), and
(Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. Signals traveling through the gateway will be converted from a protocol to the appropriate protocol. Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.).
	Armstrong does not disclose the antenna module comprising: a tubular casing configured to accommodate the circuit to cover a periphery of the circuit; an antenna accommodator provided at one end of the casing and configured to accommodate the antenna to allow the antenna to transmit and receive the radio signal; and a connector joined to the casing and connectable to an external device which transmits and receives a signal to and from the circuit.
	Mochizuki discloses an antenna module which transmits to and receives from a wireless device a radio signal via a wireless network (Figure 2: antenna module 20), the antenna module comprising: 
an antenna configured to transmit to and receive from a wireless device the radio signal (Figure 2: antenna 25);
a circuit configured to convert a signal received from outside into a radio signal, make the antenna transmit the converted radio signal, and transmit a signal generated (Figure 2: transmission/reception switch 24d. Figure 3 shows additional detail of the transmission/reception switch 24d); 
a tubular casing configured to accommodate the circuit to cover a periphery of the circuit (Figure 2: housing 21. Paragraph 0052: the housing 21 is a component which is tube-shaped and made of material that blocks wireless signals, for example, metal with high rigidity.); 
an antenna accommodator provided at one end of the casing and configured to accommodate the antenna to allow the antenna to transmit and receive the radio signal (Figure 2: antenna cap 22. Paragraph 0054: The antenna cap 22 stores the antenna 25 so that the antenna 25 is arranged outside the housing 21. This is so that a wireless signal transmitted from the antenna 25 or a wireless signal received by the antenna 25 is not blocked by the housing 21.); and
a connector joined to the casing and connectable to an external device which transmits and receives a signal to and from the circuit (Figure 2: connector 23. Paragraph 0055: The connector 23 is a connector which connects the antenna module 20 to the cable CB or to the signal processing module 10.);
wherein the circuit comprises: a transmitter-receiver configured to receive the signal from the external device via the connector, and transmit a signal, to a device via the connector; and a radio signal processor configured to convert a signal, into a radio signal, make the antenna transmit the converted radio signal, and output the signal generated by processing the radio signal received by the antenna (Mochizuki: Figure 2: transmission/reception switch 24d. Figure 3 shows additional detail of the transmission/reception switch 24d. Paragraph 0060: Wireless processor 24c generates a wireless signal which is transmitted from the antenna 25 by using the signal from the signal processor 24b, or the wireless signal processor 24c receives a wireless signal from the antenna 25.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the antenna module of Mochizuki into the wireless communication system of Armstrong. The antenna module of Mochizuki carries out similar functions of the antenna in the gateway of Armstrong and can replace the antenna in the gateway of Armstrong. By carrying out this simple substitution, there is an effect that unnecessary radiation can be suppressed and the stable wireless communication can be realized regardless of the installation position of the antenna module of Mochizuki in the location of the gateway antenna (Mochizuki: paragraph 0031).
The combination of Armstrong and Mochizuki does not explicitly disclose the antenna module comprises a manager configured to manage the wireless network. 
 Yoshino discloses the communication system shown in figure 8. Yoshino further discloses the communication as shown in figure 9. A join request is received and conveyed to the proper components in the gateway 9. The system manager and security manager will determine if the join request will be granted since the system manager manages the system and the security manager will maintain the security of the system. A join reply will be sent that will either grant permission to join or deign permission to join the system. The granting of join permission will act as an authentication of the wireless device. Paragraphs 0022 and 0023 provide additional 
As stated above, the manager, gateway and router will receive, process and convert and transmit this information from the received RF signals to the desired format of the elements of the communication system of the combination. Mochizuki discloses, in figures 2 and 3, the transmission/reception switch 24d and additional detail of the transmission/reception switch 24d. Paragraph 0060 discloses wireless processor 24c generates a wireless signal which is transmitted from the antenna 25 by using the signal from the signal processor 24b, or the wireless signal processor 24c receives a wireless signal from the antenna 25. Therefore, process data is input to the system and acquired by the components of the receiver. The combination does not disclose additional types of data content that is received by the antenna module.
Sasaki discloses the communication systems shown in figures 2 and 3. Figure 2 shows the field device transmitting process data to an access point. Figure 3 shows the field device transmitting communication normality information to an access point. The communication normality information is used to determine PER, RSSI, etc., in step S205. Downstream elements of the communication system will acquire and deliver and convert and transmit this content to the desired location in the communication system.

 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the data content of Sasaki and Emori in the transmissions from the field device in the communication system of the combination. The use of this data content will improve the efficiency and effectiveness of the communication system. By using the quality of the communication channel and the quality of the source of the information, the quality of the information being input to the communication system can be determined and accounted for and/or corrected for.
Regarding claim 5, the combination discloses wherein the connector comprises a power supply connector connectable to an external power supply (Mochizuki: paragraph 0070: the cable CB is a multi-core shielded cable which is equipped with a power source line L10.).  
Regarding claim 6, the combination discloses wherein the antenna accommodator is configured to accommodate the antenna, the casing not covering a periphery of the antenna (Mochizuki: Figure 2: antenna cap 22. Paragraph 0054: The antenna cap 22 stores the antenna 25 so that the antenna 25 is arranged outside the housing 21. This is so that a wireless signal transmitted from the antenna 25 or a wireless signal received by the antenna 25 is not blocked by the housing 21.).  
Regarding claim 7, the combination discloses wherein, when a 3 dB half value angle of the antenna based on a plane orthogonal to an 5PRELIMINARY AMENDMENTAttorney Docket No.: Q246719 Appln. No.: National Stage of PCT/JP2017/038519 axis of the casing and including a feeding point of the antenna is set as 0, and an outer radius of the casing is set as $, a shortest distance L between the feeding point of the antenna and the casing in an axial direction of the casing is represented by the following formula (1): L = $ x tan0 ... (1) (Mochizuki: Paragraph 0079: as is shown in figure 5A, a 3 dB half angle of the antenna 25 is shown. The antenna 25 is attached to the position where a distance between the feeding point Q and the housing 21 in the axis direction of the housing becomes the shortest distance L represented by the recited formula.).  
	Regarding claim 8, Armstrong discloses a wireless communication system (Figure 2: gateway 212, wired network 240 and wireless field devices 214.1-214.i. Paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i.), comprising:
	At least one wireless field device (Figure 2: wireless field devices 214.1-214.i);
	An external device (Figure 2: any one or more of the Process controller 202, workstation 204, historian 206, asset management and control system 208, legacy process control system  and the elements of the network 211. Paragraph 0029 discloses the wired network 240.);
(Figure 2: gateway 212), which transmits to and receives from the wireless field device a radio signal via a wireless network (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i.) and transmits to and receives from the external device a wired signal (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. The one or more devices on the wired network will be the external device.); the antenna module comprising:
	an antenna configured to transmit to and receive from a wireless device the radio signal (Figure 2 and paragraph 0040: gateway 212 may implement WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. An antenna is inherent to receive RF signals from an external source.);
a circuit configured to convert a signal received from the external device into a radio signal, make the antenna transmit the converted radio signal, and transmit a signal generated by processing the radio signal received by the antenna to the external device (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. The interfaces will allow signals to be received and converted to the proper format for communication from the wired network 240 components to the wireless network components and vice versa.); 
a router configured to relay the signal processed by the circuit and the signal received by the circuit (Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.); and
a gateway configured to communicatively connect the router to the external device via a connector (Figure 2: Gateway 212. Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.);
wherein the circuit comprises 
a transmitter-receiver configured to receive the signal from the external device via a connector, output the signal to the gateway, and transmit a signal, which are output from the gateway, to the external device via the connector; and a radio signal processor configured to convert a signal, which is output from the router, into a radio signal, make the antenna transmit the converted radio signal, and output the signal generated by processing the radio signal received by the antenna to the router (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. Signals traveling through the gateway will be converted from a protocol to the appropriate protocol.), and
wherein the gateway is configured to output data, which is output from the transmitter-receiver, to the router, and output data, which is output from the router, to the transmitter-receiver (Figure 2 and paragraph 0040: gateway 212 may implement Ethernet and serial communication protocols to communicate with one or more devices connected to the wired network 240, while implementing WirelessHart and/or ISA 100.11a communication protocols to communicate with field devices 214.1-214.i. Signals traveling through the gateway will be converted from a protocol to the appropriate protocol. Paragraph 0038: Gateway 212 may act as a router and/or arbitrator to forward data packets between one or more components connected to the wired network 240.).
	Armstrong does not disclose the antenna module comprising: a tubular casing configured to accommodate the circuit to cover a periphery of the circuit; an antenna accommodator provided at one end of the casing and configured to accommodate the antenna to allow the antenna to transmit and receive the radio signal; and a connector joined to the casing and connectable to an external device which transmits and receives a signal to and from the circuit.
	Mochizuki discloses an antenna module which transmits to and receives from a wireless device a radio signal via a wireless network (Figure 2: antenna module 20), the antenna module comprising: 
an antenna configured to transmit to and receive from a wireless device the radio signal (Figure 2: antenna 25);
(Figure 2: transmission/reception switch 24d. Figure 3 shows additional detail of the transmission/reception switch 24d); 
first and second tubular casings, at least one of which being configured to accommodate the circuit to cover a periphery of the circuit (Figure 2: housing 21. Paragraph 0052: the housing 21 is a component which is tube-shaped and made of material that blocks wireless signals, for example, metal with high rigidity. Paragraph 0021: the housing may include a first housing disposed on a first end of the antenna module and a second housing disposed on a second end which is an end opposite to the first end.); 
an antenna accommodator provided between one end of the first casing and one end of the second casing, and configured to accommodate the antenna to allow the antenna to transmit and receive the radio signal (Figure 2: antenna cap 22. Paragraph 0054: The antenna cap 22 stores the antenna 25 so that the antenna 25 is arranged outside the housing 21. This is so that a wireless signal transmitted from the antenna 25 or a wireless signal received by the antenna 25 is not blocked by the housing 21.); 
a first connector joined to the first casing and connectable to an external device which transmits and receives a signal to and from the circuit (Figure 2: connector 23. Paragraph 0055: The connector 23 is a connector which connects the antenna module 20 to the cable CB or to the signal processing module 10.); and 
(Paragraphs 0024, 0025 and 0028: The signal processing module may include a second connector configured to transmit signals to the first connector and receive signals from the first connector of the antenna module.). 
wherein the circuit comprises: a transmitter-receiver configured to receive the signal from the external device via one of the connectors, and transmit a signal, to a device via the connector; and a radio signal processor configured to convert a signal, into a radio signal, make the antenna transmit the converted radio signal, and output the signal generated by processing the radio signal received by the antenna (Mochizuki: Figure 2: transmission/reception switch 24d. Figure 3 shows additional detail of the transmission/reception switch 24d. Paragraph 0060: Wireless processor 24c generates a wireless signal which is transmitted from the antenna 25 by using the signal from the signal processor 24b, or the wireless signal processor 24c receives a wireless signal from the antenna 25.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the antenna module of Mochizuki into the wireless communication system of Armstrong. The antenna module of Mochizuki carries out similar functions of the antenna in the gateway of Armstrong and can replace the antenna in the gateway of Armstrong. By carrying out this simple substitution, there is an effect that unnecessary radiation can be suppressed and the stable wireless communication can be realized regardless of the installation position of the antenna module of Mochizuki in the location of the gateway (Mochizuki: paragraph 0031).

 Yoshino discloses the communication system shown in figure 8. Yoshino further discloses the communication as shown in figure 9. A join request is received and conveyed to the proper components in the gateway 9. The system manager and security manager will determine if the join request will be granted since the system manager manages the system and the security manager will maintain the security of the system. A join reply will be sent that will either grant permission to join or deign permission to join the system. The granting of join permission will act as an authentication of the wireless device. Paragraphs 0022 and 0023 provide additional information regarding this communication. This communication will allow the system to be managed and security to be maintained adequately in the network and allow the system to function effectively. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoshino into the antenna module of the combination of Armstrong and Mochizuki.
As stated above, the manager, gateway and router will receive, process and convert and transmit this information from the received RF signals to the desired format of the elements of the communication system of the combination. Mochizuki discloses, in figures 2 and 3, the transmission/reception switch 24d and additional detail of the transmission/reception switch 24d. Paragraph 0060 discloses wireless processor 24c generates a wireless signal which is transmitted from the antenna 25 by using the signal from the signal processor 24b, or the wireless signal processor 24c receives a wireless 
Sasaki discloses the communication systems shown in figures 2 and 3. Figure 2 shows the field device transmitting process data to an access point. Figure 3 shows the field device transmitting communication normality information to an access point. The communication normality information is used to determine PER, RSSI, etc., in step S205. Downstream elements of the communication system will acquire and deliver and convert and transmit this content to the desired location in the communication system.
Emori discloses the field communication system is configured to receive data from a field device through a communication network as stated in paragraph 0008. Emori discloses self-diagnosis information of the field device may be included in the data from the field device in paragraph 0013. Paragraphs 0035 and 0039 as well as claim 2 provide additional information regarding the self-diagnosis information being transmitted from a field device.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the data content of Sasaki and Emori in the transmissions from the field device in the communication system of the combination. The use of this data content will improve the efficiency and effectiveness of the communication system. By using the quality of the communication channel and the quality of the source of the information, the quality of the information being input to the communication system can be determined and accounted for and/or corrected for.

(Mochizuki: paragraph 0070: the cable CB is a multi-core shielded cable which is equipped with a power source line L10.).  
Regarding claim 13, the combination discloses wherein the antenna accommodator is configured to accommodate the antenna, the first casing and the second casing not covering a periphery of the antenna (Mochizuki: Figure 2: antenna cap 22. Paragraph 0054: The antenna cap 22 stores the antenna 25 so that the antenna 25 is arranged outside the housing 21. This is so that a wireless signal transmitted from the antenna 25 or a wireless signal received by the antenna 25 is not blocked by the housing 21.).
Regarding claim 14, the combination discloses wherein, when a 3 dB half value angle of the antenna based on a plane orthogonal to axes of the first casing and the second casing and including a feeding point of the antenna is set as 0, and an outer radius of each of the first casing and the second casing is set as $, a shortest distance L between the feeding point of the antenna and each of the first casing and the second casing in an axial direction of the first casing and the second casing is represented by the following formula (2): L = $x tan0 ... (2) (Mochizuki: Paragraph 0079: as is shown in figure 5A, a 3 dB half angle of the antenna 25 is shown. The antenna 25 is attached to the position where a distance between the feeding point Q and the housing 21 in the axis direction of the housing becomes the shortest distance L represented by the recited formula.).
(Yoshino: figures 8 and 9: Yoshino further discloses the communication as shown in figure 9. A join request is received and conveyed to the proper components in the gateway 9. The system manager and security manager will determine if the join request will be granted since the system manager manages the system and the security manager will maintain the security of the system. A join reply will be sent that will either grant permission to join or deign permission to join the system. The granting of join permission will act as an authentication of the wireless device. Paragraphs 0022 and 0023 provide additional information regarding this communication.).
Regarding claims 19 and 22, the combination discloses wherein the external device comprises a power supply configured to supply power to the antenna module (Mochizuki: paragraph 0049: the signal processing module supplies electric power to the antenna module 20 through cable CB. Since the antenna module of Mochizuki must have power supplied to it and describes the power being supplied from an external source, an external device supplies that electric power.).
s 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US 2016/0100437) in view of Mochizuki (JP 2015-061134A) in view of Yoshino et al (US 2012/0002605) further in view of Sasaki et al (JP 2015146562A) and Emori et al (US 2011/0313549) further in view of Thi et al (US 2002/0061012). 
Mochizuki (US 2016/0204824) is provided as a translation of JP 2015-061134A and Sasaki et al (US 2016/0352592) is provided as a translation of JP 2015146562A. These are referenced in the rejection stated below.
Regarding claims 20 and 23, the combination of Armstrong, Mochizuki Yoshino, Sasaki and Emori discloses the system as stated above. The combination does not disclose wherein the antenna module is configured to perform an operation of releasing a sleep state when reaching a predefined wireless communication timing and shifting to the sleep state when the wireless communication is completed. 
Thi discloses a network gateway. The network gateway manages the low power mode or sleep state of the network gateway (paragraph 0514). The network gateway reduces its average power by continuously establishing a low power state. Network gateway returns to an active state when the sleep timer expires. Upon returning to the active state, the gateway monitors downstream traffic (paragraph 0520). When in an active state and when communication is desired to take place, communication will take place. After communication takes place, the network gateway will continuously establish a low power state. It would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the gateway low power and awake states of Thi in the wireless communication system of Armstrong, Mochizuki Yoshino, Sasaki and Emori. .

5.	Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (US 2016/0100437) in view of Mochizuki (JP 2015-061134A) in view of Yoshino et al (US 2012/0002605) further in view of Sasaki et al (JP 2015146562A) and Emori et al (US 2011/0313549) further in view of Wang (US 2017/0250836). 
Mochizuki (US 2016/0204824) is provided as a translation of JP 2015-061134A and Sasaki et al (US 2016/0352592) is provided as a translation of JP 2015146562A. These are referenced in the rejection stated below.
Regarding claims 21 and 24, the combination of Armstrong, Mochizuki Yoshino, Sasaki and Emori discloses the system as stated above. The combination does not disclose wherein the antenna module is configured to perform an operation of releasing a sleep state when the transmitter-receiver of the circuit receives a request from the external device and shifting to the deep state when returning the response to the external device. 
Wang discloses a method and apparatus for message transmission. Wang discloses when the transmission unit needs to send a message, the transmission unit first can generate the wakeup message for waking up the gateway and the receiving unit. When the gateway is at an awake state, the gateway can forward the message between the transmission unit and the receiving unit (paragraph 0067). When communication is no longer necessary, the gateway will enter a sleep state again so the method of figure 3 can be repeated at a future point. It would have been obvious for one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/8/2021